In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00342-CV
     ___________________________

           IN RE R.H., Relator



             Original Proceeding
 43rd District Court of Parker County, Texas
        Trial Court No. CV18-1157


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                          MEMORANDUM OPINION

      Relator R.H. seeks mandamus relief from a trial court order denying her

petition to transfer a suit affecting the parent-child relationship from Parker County

to Tarrant County. Because the trial court clearly abused its discretion and because

Relator lacks an adequate remedy by appeal, we conditionally grant mandamus relief.

                                   I. Background

      Relator and real party in interest K.H. (RPI) are the parents of B.M.H. and

B.W.H. Relator sued RPI for divorce in Parker County. While that divorce proceeding

was pending, RPI and B.M.H. moved to Tarrant County. On November 28, 2018, the

trial court signed a final divorce decree ending the marriage of Relator and RPI. In the

decree, the trial court appointed both parents as joint managing conservators of the

children, but it granted RPI the exclusive right to designate the primary residence of

B.M.H. 1

      On May 9, 2019, Relator filed a petition to modify the parent-child relationship

as to B.M.H. and filed a motion to transfer the suit from Parker County to Tarrant

County because B.M.H. had resided in Tarrant County for at least six months. 2 RPI


      Relator was granted the exclusive right to designate the primary residence of
      1

B.W.H.
      2
        In her response, RPI argues that Relator’s petition for writ of mandamus
should be denied because Relator did not file a copy of the petition to modify as part
of the mandamus record. Relator, however, later supplemented the mandamus record
to include a copy of the petition to modify. See Tex. R. App. P. 52.7(b) (permitting
supplementation of the mandamus record).

                                           2
filed a controverting affidavit in response to the motion to transfer averring that

B.M.H. had not resided outside of Parker County for at least six months. At a hearing

on the motion to transfer, however, RPI testified that she and B.M.H. had been living

in Tarrant County since at least September 20, 2018. At the hearing, RPI’s attorney

argued that the sixth-month residency period did not begin until the trial court signed

the final divorce decree on November 28, 2018. The trial court denied the motion to

transfer, and this mandamus proceeding eventually followed.

                                    II. Discussion

      We grant the extraordinary relief of mandamus only when the trial court has

clearly abused its discretion and the relator lacks an adequate appellate remedy. In re

Team Rocket, L.P., 256 S.W.3d 257, 259 (Tex. 2008) (orig. proceeding); see In re State,

355 S.W.3d 611, 613 (Tex. 2011) (orig. proceeding).

      A trial court abuses its discretion if it reaches a decision so arbitrary and

unreasonable that it is a clear and prejudicial error of law or if it fails to correctly

analyze or apply the law to the facts. In re H.E.B. Grocery Co., 492 S.W.3d 300, 302–

03 (Tex. 2016) (per curiam) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839–

40 (Tex. 1992) (orig. proceeding); see also State v. Naylor, 466 S.W.3d 783, 793 (Tex.

2015) (orig. proceeding) (“A writ of mandamus is an extraordinary remedy available

‘to correct an action of a trial judge who commits an abuse of discretion or a violation

of a clear duty under the law.’” (quoting State v. Walker, 679 S.W.2d 484, 485 (Tex.



                                           3
1984) (orig. proceeding))). We defer to a trial court’s factual determinations that have

evidentiary support, but we review the trial court’s legal determinations de novo. In re

Labatt Food Serv., L.P., 279 S.W.3d 640, 643 (Tex. 2009) (orig. proceeding).

      The transfer of a suit affecting the parent-child relationship to a county where

the child has lived for at least six months is mandatory under Family Code Section

155.201. In re Wheeler, 177 S.W.3d 350, 352 (Tex. App.—Houston [1st Dist.] 2005,

orig. proceeding); In re Powell, 79 S.W.3d 814, 816 (Tex. App.—Fort Worth 2002, orig.

proceeding); see Tex. Fam. Code Ann. § 155.201(b). Section 155.201(b) provides in

pertinent part:

      If a suit to modify . . . is filed in the court having continuing, exclusive
      jurisdiction of a suit, on the timely motion of a party the court
      shall . . . transfer the proceeding to another county in this state if the
      child has resided in the other county for six months or longer.

Tex. Fam. Code Ann. § 155.201(b).

      A trial court “has no discretion but to transfer if the child has resided in

another county for six months or more.” Powell, 79 S.W.3d at 816. In Tippy v. Walker,

the Texas Supreme Court held that the six-month residency period begins to run

when the child’s actual residency in a different county begins, even if the divorce

decree is signed after the child begins residing in a different county. 865 S.W.2d 928,

929 (Tex. 1993) (orig. proceeding) (construing prior version of Section 155.201); see

Powell, 79 S.W.3d at 817 (discussing Tippy).




                                               4
      Section 155.201 “recognizes that transfer as to some, but not all, children may

be appropriate” and “clearly contemplates severance in those instances.” In re Yancey;

550 S.W.3d 671, 675 (Tex. App.—Tyler 2017, orig. proceeding) (per curiam) (mem.

op.) (quoting In re T.J.L., 97 S.W.3d 257, 264 (Tex. App.—Houston [14th Dist.] 2002,

no pet.)). A trial court “must transfer the proceedings affecting a child to the county

where the child resides, even if it retains jurisdiction over another child of the

marriage who does not live in the transferee county.” Yancey, 550 S.W.3d at

675 (citations and internal quotations omitted). “[S]everance is the proper procedure

for implementing the transfer, even without a motion to sever.” Id. (citing T.J.L.,

97 S.W.3d at 265).

      Here, RPI testified at the hearing on Relator’s motion to transfer that B.M.H.

had been residing in Tarrant County since at least September 20, 2018. The record

shows that Relator filed her petition to modify and her motion to transfer venue on

May 9, 2019—over seven months after B.M.H. moved to Tarrant County. We reject

the argument made by RPI in the trial court that the six-month residency period did

not begin until the trial court entered the final divorce decree. 3 See Tippy, 865 S.W.2d


      3
        In her response, RPI does not repeat her argument raised in the trial court
suggesting that the six-month residency period did not begin until the trial court
entered the final divorce decree, nor does she contend that the evidence does not
show that B.M.H. had been residing in Tarrant County for at least six months prior to
Relator filing the petition to modify. Instead, RPI argues that the lengthy delay
between the trial court’s denial of the motion to transfer and Relator’s filing of her
petition for writ of mandamus acts to bar Relator’s petition. In discussing the
timeliness of a mandamus complaint, we have held that “[e]quity aids the diligent and

                                           5
at 929. Because B.M.H. had been residing in Tarrant County for at least six months

when Relator filed her petition to modify, the trial court had a mandatory duty to

transfer the case as to B.M.H. to Tarrant County, and it abused its discretion by

denying Relator’s motion to transfer. See Tex. Fam. Code Ann. § 155.201(b); Powell,

79 S.W.3d at 817 (“The trial court had a mandatory duty to transfer this suit affecting

the parent-child relationship to Collin County because the children had resided in

Collin County for six months; therefore, it abused its discretion by denying the

motion to transfer.”).

      Texas courts have consistently held that mandamus is proper when a trial court

refuses to compel mandatory transfer in a suit affecting the parent-child relationship.

not those who slumber on their rights” and that “it is well-settled that mandamus
relief may be denied where a party inexplicably delays asserting its rights.” In re
Hinterlong, 109 S.W.3d 611, 620 (Tex. App.—Fort Worth 2003, orig. proceeding) (op.
on reh’g) (citations and internal quotations omitted). We have also said, however, that
in determining whether a relator’s delay in seeking mandamus relief should bar the
issuance of the writ, we may analogize to the doctrine of laches, which requires that
the party asserting the doctrine show both an unreasonable delay and harm resulting
to it because of the delay. In re Roxsane R., 249 S.W.3d 764, 771 (Tex. App.—Fort
Worth 2008, orig. proceeding); Hinterlong, 109 S.W.3d at 620. In her response, RPI did
not argue or make any showing that she was harmed by any delay by Relator in filing
the mandamus. Moreover, this proceeding presents a clear abuse of discretion because
the trial court had no choice but to transfer the case to Tarrant County, thus making a
laches-type bar less relevant under these circumstances. Cf. Walker, 827 S.W.2d at
840 (stating that a trial court has no discretion in determining what the law is or
applying the law to the facts); Condom Sense, Inc. v. Alshalabi, 390 S.W.3d 734, 748 (Tex.
App.—Dallas 2012, no pet.) (applying the abuse of discretion standard to trial court’s
laches decision but noting that a trial court has no discretion in determining what the
law is or applying the law to the facts). Accordingly, we reject RPI’s argument that
Relator’s petition should be barred because of delay. See Roxsane R., 249 S.W.3d at
771–72; Hinterlong, 109 S.W.3d at 620.


                                            6
See, e.g., Proffer v. Yates, 734 S.W.2d 671, 673 (Tex. 1987) (orig. proceeding); In re

Whitworth, No. 05-19-00677-CV, 2019 WL 2710747, at *2 (Tex. App.—Dallas June

28, 2019, orig. proceeding) (mem. op.); Wheeler, 177 S.W.3d at 352; Powell, 79 S.W.3d

at 816–17; In re Sanchez, 1 S.W.3d 912, 914 (Tex. App.—Waco 1999, orig. proceeding).

“In such cases, remedy by direct appeal is inadequate because ‘[p]arents and children

who have a right under the mandatory venue provisions to venue in a particular

county should not be forced to go through a trial that is for naught.’”4 Whitworth,

2019 WL 2710747, at *2 (quoting Proffer, 734 S.W.2d at 673).

                                     III. Conclusion

       Because the trial court clearly abused its discretion and Relator has no adequate

appellate remedy, Relator is entitled to mandamus relief. Accordingly, we

conditionally grant a writ of mandamus and direct the trial court to vacate its order

denying the motion to transfer venue, and in its stead, to issue an order severing and

transferring the suit as to B.M.H. to Tarrant County. See Tex. R. App. P. 52.8(c);

Yancey, 550 S.W.3d at 676. Our writ will issue only if the trial court fails to comply.




       4
        In her response, RPI argues that we should deny Relator’s petition because
Relator did not argue or cite authority demonstrating that she lacks an adequate
appellate remedy. We disagree. Relator stated in her petition that the trial court’s
denial of her motion to transfer venue was addressable by mandamus, and she
pointed us to Tippy, a case where the Texas Supreme Court granted mandamus relief
following a trial court’s refusal to transfer a suit affecting the parent-child relationship.
See Tippy, 865 S.W.2d at 929.


                                             7
                                   /s/ Elizabeth Kerr
                                   Elizabeth Kerr
                                   Justice

Delivered: December 31, 2020




                               8